Title: To Benjamin Franklin from Henri Fizeaux & Cie., 3 January 1785
From: Fizeaux, Henri, & Cie.
To: Franklin, Benjamin


				
					Monsieur
					ce 3 Janvier 1785.
				
				Nous avons l’honneur de vous informer qu’ayant acquite les interets á 5 p% sur un Capital de f. 51,000—Emprunté pour Le Compte des Etats unis, nous nous en remboursons aujourd’hui sur M. Grand de Paris, en
				[ecus?] 1857.19. —á 3 usances
				faisant au change de 53⅛ en B f. 2466.15—lesquels réduits á l’agio de 103⅜ forment les susdits arrérages de f. 2550.
				Nous vous prions Monsieur de vouloir bien autoriser M Grand à accepter cette traitte pour qu’il en soit ensuite passé ecriture de conformité.
				
				Daignéz aussi recevoir favorablement les offres empressées du devouement sans borne de nôtre nouvelle Societé. Nous avons l’honneur d’être avec une Consideration Infinie, Monsieur Vos trés humbles & trés obeissans Serviteurs
				
					h. Fizeaux & CO.
				
			 
				Notation: Fizeaux Grand & Co.— 1r. Janvr. 1785.
			